DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The prior rejection of claims 1, 3-6, and 8-9 under 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1, 3, 5-6, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burch et al. (US 2014/0342258) in view of Choi et al. (US 2011/0213516) and Kim et al. (US 2015/0283915)
 	For claims 1 and 10:  Burch teaches a startup control method and system for a fuel cell comprising calculating, by a controller 16, available power of a first-voltage battery 50 when a startup of the fuel cell is requested. (Burch in [0021])  The controller also drives an air compressor 22 based on a calculated magnitude of the available power of the first-voltage battery ([0022])  The first-voltage battery is high-voltage and a second voltage battery 52 is low voltage, which drives the control system. ([0020-0021])
 	Burch does not explicitly teach comparing, by the controller, the calculated available power of the first-voltage battery with driving power required for the driving of the air compressor at a predetermined fixed target rotation speed, or, driving the air compressor based on the target rotation speed varying in response to an increasing change rate of the rotation speed of the air compressor.  However, Choi in the same field of endeavor teaches comparing, by a controller, a calculated available power of a battery with the driving power of an air compressor operated at the predetermined fixed target rotation speed, i.e. a predetermined set-point. (Choi in [0023])  The skilled artisan would find obvious to modify Burch by comparing, by the controller, the calculated available power of the battery with the driving power of the air compressor required for driving a predetermined fixed target rotation speed.  The motivation for such a modification is to allow for near instantaneous providing and faster delivery of power. ([0019], [0024])  Choi also teaches that the compressor speed is increased on determination of the state of charge (SOC) of the battery being less than the charge threshold ([0023]), which teaches or at least suggests driving the air compressor based on the target rotation speed varying in response to an increasing change rate of the rotation speed of the air compressor. The skilled artisan would find obvious to further modify Burch by driving, by the controller, the air compressor based on the target rotation speed varying in response to an increasing change rate of the rotation speed of the air compressor.  The motivation for such a modification is so that the stack generates power that can be used to charge the battery. (Id.)  
	Burch does not explicitly teach charging, by the controller, the second-voltage battery with the power of the first-voltage battery after the driving of the air compressor is completed.  However, Kim in the same field of endeavor teaches a battery management unit which charges a low-voltage battery with the power of the high-voltage battery. (Kim in [0009]) The skilled artisan would find obvious to modify Burch by charging, by the controller, the second-voltage battery (which is a low-voltage battery) with the power of the first-voltage battery (which is a high-voltage battery).  The motivation for such a modification is to charge one of the high or low voltage batteries using the other of the high or low voltage batteries and to maintain the internal temperature above the room temperature. ([0009], [0069])
 	Burch does not explicitly teach determining, by the controller, an opening degree of a pressure control valve formed in an air discharge line of the fuel cell in response to the determined increasing rate of the rotation speed of the air compressor and operating, by the controller, the pressure control valve based on the determined opening degree, and wherein the opening degree of the pressure control valve is determined to be reduced as the increasing change rate of the rotation speed of the air compressor is increased.  However, Choi teaches a pressure control valve “by-pass valve” which is determined by algorithm an opening degree. (Choi in [0021-0023])  The opening degree includes the valve being “closed instantaneously”, which teaches or at least suggests the valve being determined to be reduced, while the acceleration pedal is pressed so that the high volume of air from the compressor is at an increasing rate of rotation speed. ([0021])  The skilled artisan would find obvious to modify Burch by determining an opening degree of a pressure control valve in response to the determined increasing rate of the rotation speed of the air compressor, wherein the opening degree of the pressure control valve is determined to be reduced as the increasing change rate of the rotation speed of the air compressor is increased.  The motivation for such a modification is to prevent air from being forced through the stack which would otherwise cause the compressor to work harder and the stack stoichiometry to change. (Id.)
 	For claim 3:  In Choi, in response to determining that the available power of the first-voltage battery is equal to or greater than the driving power of the air compressor, the air compressor is operated at the predetermined fixed target rotation speed, i.e. “the compressor speed is set to the predetermined set-point….” (Choi in [0023])  
 	For claims 5-6 and 11:  In Choi also teaches that the compressor speed is increased based on a charge threshold of the battery (Choi in [0023]), which teaches or at least suggests the increasing change rate of the rotation speed of the air compressor being determined based on the calculated magnitude of the available power of the first-voltage battery, and determining an increasing rate of the rotation speed of the air compressor based on the magnitude or calculated magnitude of the available power of the first-voltage battery. 
  	For claims 9 and 13:  Burch does not explicitly teach a converter.  However, the examiner notes that Choi specifically discloses that “[t]he system 10 also includes a high voltage battery 46 electrically coupled to the system 10 through appropriate devices 48, such as switches and voltage converters, as would be well understood to those skilled in the art.” (Choi in [0018])  The skilled artisan would find obvious to further modify Burch with a converter electrically coupled to the high-voltage battery in order to scale down the charging output voltage for the low-voltage battery.  

 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burch et al. (US 2014/0342258) in view of Choi et al. (US 2011/0213516) and Kim et al. (US 2015/0283915), and further in view of Schwartz et al. (US 2012/0200257).
	The teachings of Burch, Choi, and Kim are discussed above.
	Burch does not explicitly teach the available power of the high-voltage battery being calculated based on a temperature and a state of charge (SOC) of the high-voltage battery at the time of the startup request of the fuel cell.  However, Schwartz in the same field of endeavor teaches calculating the available power of the battery (charge level of amperage) based on a temperature and SOC. (Schwartz in [0025-0026])  The skilled artisan would find obvious to further modify Burch by calculating the available power of the high-voltage battery based on a temperature and a state of charge (SOC) at the time of the startup request of the fuel cell.  The motivation for such a modification is to account for the internal resistance of lithium-ion battery 
cells being inversely related to temperature, which directly affects available cell current or amperage, and in view of a higher SOC and lower SOC being directly related to charging resistance and inversely related to discharging resistance. (Id.)

Response to Arguments
Applicant's arguments filed 4/13/22 with the present amendment have been fully considered but they are not persuasive.  Applicant submits that the feature of “the opening degree of the pressure control valve is determined to be reduced as the increasing change rate of the rotation speed of the air compressor is increased” is not taught or suggested in Choi.  This argument has been fully considered but is not found persuasive.  As set forth in the present Office action, in Choi the by-pass valve is opened to a degree but is also taught as being closed instantaneously.  To this end, by the claimed “opening degree”, this limitation is not interpreted to be requisitely open, e.g. an opening degree of zero is a valve that is closed.  By this interpretation, the by-pass valve in Choi once closed instantaneously would have its opening degree reduced from a non-zero opening degree to one of zero.  Applicant further submits that adjusting of the opening degree of the pressure control valve ensures the sufficient air flow rate appears to be premised on the pressure control valve being both open (such as to allow air flow) while also having the opening degree reduced.  From a fair reading of applicant’s remarks, it is suggested to positively recite the opening degree as an actual and maintained open condition when the opening degree is determined to be reduced to overcome the present ground of rejection based on Choi.  Applicant’s additional assertions are that the opening degree may be inversely proportional to the increasing rate of the rotational speed of the air compressor, while the by-pass valve in Choi is not.  While this argument may have merit, the argument is not found persuasive, as the claims are entirely silent on any inverse proportional relationship between the opening degree and the increasing rate of the rotational speed of the air compressor.
The examiner concedes with most of applicant’s summation of Choi on pg. 8 bridging to pg. 9 and takes exception to the argument that the opening of the by-pass valve in Choi is not an opening degree determined to be reduced.  As set forth in the present Office action, it is asserted that in Choi the opening degree includes the by-pass valve being “closed instantaneously”, which teaches or at least suggests the valve being determined to be reduced.
It is noted that arguments submitted for Burch, Kim, and Schwartz merely assert that these references fail to remedy alleged differences in Choi.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2011/0143241 to Tighe discloses the speed of the compressor being increased and the cathode back-pressure valve being slightly closed to increase the pressure on the cathode side of the stack. (Tighe in [0030])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722